Exhibit 10.5


GUARANTY
GUARANTY AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the provisions hereof, this
“Agreement”) dated as of November 16, 2016, (and effective as of October 19,
2016) between Ashland Global Holdings Inc., a Delaware corporation (the
“Guarantor”), and The Bank of Nova Scotia, as administrative agent (in such
capacity, the “Administrative Agent”).
Reference is made to that certain Credit Agreement dated as of June 23, 2015 (as
amended by Amendment No. 1 dated as of July 8, 2016, as further amended by
Amendment No. 2 dated as of August 15, 2016, and as further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ashland LLC (formerly Ashland Inc.), a Kentucky limited
liability company (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), The Bank of Nova
Scotia, as Administrative Agent, Swing Line Lender and an L/C Issuer and
Citibank, N.A., as Syndication Agent. Capitalized terms used and not defined
herein (including, without limitation, the term “Obligations,” as used in
Section 1 and elsewhere herein) are used with the meanings assigned to such
terms in the Credit Agreement. Pursuant to clause (vi) of Section 7.15 of the
Credit Agreement, the Guarantor is required to execute this Agreement.
The Lenders have agreed to make Loans to the Borrower, and the L/C Issuers have
agreed to issue Letters of Credit for the account of the Borrower and its
Subsidiaries, in each case pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. The Guarantor is an Affiliate of
the Borrower and acknowledges that it has derived and will derive substantial
benefit from the making of the Loans by the Lenders to the Borrower and the
issuance of the Letters of Credit by the L/C Issuers for the account of the
Borrower and its Subsidiaries. As consideration therefor and in order to induce
the Lenders to make Loans and the L/C Issuers to issue Letters of Credit, the
Guarantor is willing to execute this Agreement.
Accordingly, the parties hereto agree as follows:
SECTION 1. Guarantee. The Guarantor unconditionally guarantees, as a primary
obligor and not merely as a surety, the due and punctual payment of the
Obligations. To the fullest extent permitted by applicable Law, the Guarantor
waives notice of, or any requirement for further assent to, any agreements or
arrangements whatsoever made by the Administrative Agent, any Lender or any L/C
Issuer with any other Person pertaining to the Obligations, including agreements
and arrangements for payment, extension, renewal, subordination, composition,
arrangement, discharge or release of the whole or any part of the Obligations,
or for the discharge or surrender of any or all security, or for the compromise,
whether by way of acceptance of part payment or otherwise, of the Obligations,
and, to the fullest extent permitted by applicable Law, the same shall in no way
impair the Guarantor’s liability hereunder.
SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
Law, the Guarantor waives presentment to, demand of payment from and protest to
the Borrower or any other Person of any of the Obligations, and also waives
notice of acceptance of its guarantee, notice of protest for nonpayment and all
other formalities. To the fullest extent permitted by


1

--------------------------------------------------------------------------------




applicable Law, the guarantee of the Guarantor hereunder shall not be affected
by (a) any extension, renewal or increase of or in any of the Obligations; (b)
any rescission, waiver, amendment or modification of, or any release from, any
of the terms or provisions of this Agreement, the Credit Agreement, any other
Loan Document, any guarantee or any other agreement or instrument, including
with respect to the Guarantor under the Loan Documents; or (c) the failure or
delay of the Administrative Agent, any Lender or L/C Issuer to exercise any
right or remedy against the Borrower.
SECTION 3. Guarantee of Payment. The Guarantor further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection and, to the
fullest extent permitted by applicable Law, waives any right to require that any
resort be had by the Administrative Agent or any Lender or L/C Issuer to any of
the security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent or any Lender
or L/C Issuer in favor of the Borrower or any other Person.
SECTION 4. No Discharge or Diminishment of Guaranty. To the fullest extent
permitted by applicable Law and except as otherwise expressly provided in this
Agreement, the Obligations of the Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Obligations (other than contingent
indemnification obligations that are not yet due and payable)), including any
claim of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense (other than a defense of
payment) or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall, to the fullest extent permitted by applicable
Law, not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Lender or L/C Issuer to assert any claim or demand
or to enforce any remedy under the Credit Agreement, any other Loan Document,
any guarantee or any other agreement or instrument, by any amendment, waiver or
modification of any provision of the Credit Agreement or any other Loan Document
or other agreement or instrument, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act, omission
or delay to do any other act that may or might in any manner or to any extent
vary the risk of the Guarantor or that would otherwise operate as a discharge of
the Guarantor as a matter of law or equity (other than the payment in full in
cash of all the Obligations (other than contingent indemnification obligations
that are not yet due and payable)) or which would impair or eliminate any right
of the Guarantor to subrogation.
SECTION 5. Defenses Waived. To the fullest extent permitted by applicable Law,
the Guarantor waives (i) any defense based on or arising out of the
unenforceability of the Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the payment in full in
cash of the Obligations (other than contingent liabilities that are not yet due
and payable)) of the Borrower or any other Person in respect of the Obligations
and (ii) any law or regulation of any jurisdiction or any other event affecting
any term of a guaranteed obligation. Subject to the terms of the other Loan
Documents, the Administrative Agent and any Lender or L/C Issuer may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure,


2

--------------------------------------------------------------------------------




compromise or adjust any part of the Obligations, make any other accommodation
with the Borrower or exercise any other right or remedy available to them
against the Borrower, without affecting or impairing in any way the liability of
the Guarantor hereunder except to the extent the Obligations (other than
contingent indemnification obligations that are not yet due and payable) have
been paid in full in cash. Pursuant to and to the fullest extent permitted by
applicable Law, the Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantor against the Borrower or any security.
SECTION 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any Lender
or L/C Issuer has at law or in equity against the Guarantor by virtue hereof,
upon the failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent or such other Lender or
L/C Issuer as designated thereby in cash an amount equal to the unpaid principal
amount of such Obligations then due, together with accrued and unpaid interest
and fees on such Obligations. Upon payment by the Guarantor of any sums to the
Administrative Agent or any Lender or L/C Issuer as provided above, all rights
of the Guarantor against the Borrower arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Obligations (other than contingent
liabilities that are not yet due and payable). In addition, any Indebtedness of
the Borrower or any Subsidiary now or hereafter held by the Guarantor that is
required by the Credit Agreement to be subordinated to the Obligations is hereby
subordinated in right of payment to the prior payment in full of the Obligations
(other than contingent liabilities that are not yet due and payable). If any
amount shall be paid to the Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
Indebtedness, in each case, at any time when any Obligation then due and owing
has not been paid, such amount shall be held in trust for the benefit of the
Lenders and L/C Issuers and shall forthwith be paid to the Administrative Agent
to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.
SECTION 7. General Limitation on Guaranty Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization, fraudulent transfer, fraudulent
conveyance or other law affecting the rights of creditors generally, if the
obligations of the Guarantor under this Agreement would otherwise be held or
determined to be void, voidable, invalid or unenforceable, or subordinated to
the claims of any other creditors, on account of the amount of its liability
under this Agreement, then, notwithstanding any other provision herein or in any
other Loan Document to the contrary, the amount of such liability shall, without
any further action by the Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. The provision of this Section 7 shall in no
respect limit the obligations and liabilities of the Guarantor to the
Administrative Agent, any Lender or L/C Issuer, and the Guarantor shall remain
liable to the


3

--------------------------------------------------------------------------------




Administrative Agent, any Lender or L/C Issuer for the full amount guaranteed by
the Guarantor hereunder (in each case, except as expressly provided in the first
sentence of this Section 7).
SECTION 8. Information. The Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that the Guarantor assumes and incurs
hereunder and agrees that neither the Administrative Agent, nor any Lender, nor
any L/C Issuer, will have any duty to advise the Guarantor of information known
to it or any of them regarding such circumstances or risks.
SECTION 9. Covenant; Representations and Warranties. The Guarantor agrees and
covenants to, and to cause each of its Subsidiaries, to take, or refrain from
taking, each action that is necessary to be taken or not taken, so that no
breach of the agreements and covenants contained in the Credit Agreement
pertaining to actions to be taken, or not taken, by the Guarantor or any of its
Subsidiaries will result. The Guarantor represents and warrants that all
representations and warranties relating to it and its Subsidiaries contained in
the Credit Agreement are true and correct, provided that each reference in any
such representation and warranty to the knowledge of the Borrower shall, for the
purposes of this Section 9, be deemed to be a reference to the Guarantor’s
knowledge.
SECTION 10. Termination. This Agreement and the Guarantees made hereunder shall
terminate on the earlier of (A) the date on which the Guarantor ceases to
provide any Guarantee of Indebtedness or other obligations of the Borrower or
its Subsidiaries (in which case this Agreement shall terminate automatically
without any action by any Person) or (B) the date when (i) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on all Loans;
(ii) each payment required to be made under the Credit Agreement in respect of
any Letter of Credit; and (iii) all other Obligations then due and owing, have
in each case been paid in full (other than contingent indemnification
obligations that are not yet due and payable) and the Lenders have no further
commitment to lend under the Credit Agreement, the L/C Obligations have been
reduced to zero (other than with respect to Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the applicable L/C
Issuers shall have been made) and the L/C Issuers have no further obligation to
issue Letters of Credit under the Credit Agreement; provided that, unless an
event described in clause (A) of this Section 10 has occurred, any such
Guarantee shall continue to be effective or be reinstated, as the case may be,
if at any time any payment, or any part thereof, on any Obligation is rescinded
or must otherwise be restored by the Administrative Agent, any Lender or L/C
Issuer upon the bankruptcy or reorganization of the Borrower, the Guarantor or
otherwise.
SECTION 11. Binding Effect; Several Agreement; Assignments; Releases. Whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of the Guarantor that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns. This Agreement shall become
effective as to the Guarantor when a counterpart hereof executed on behalf of
the Guarantor shall


4

--------------------------------------------------------------------------------




have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon the Guarantor and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Guarantor, the
Administrative Agent, each Lender, each L/C Issuer, and their respective
successors and assigns, except that neither the Borrower, nor the Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void) without the
prior written consent of the Required Lenders. The Guarantor shall automatically
be released from its obligations hereunder (including its Guarantee hereunder)
upon the occurrence of an event described in clause (A) or clause (B) of Section
10 above.
SECTION 12. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of each Lender and each L/C Issuer under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Guarantor in any case shall entitle the
Guarantor to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantor and the Administrative Agent (with the consent of the Lenders or the
Required Lenders if required under the Credit Agreement).
SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
SECTION 14. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to the Guarantor shall be given to it in
care of the Borrower at its address set forth in Schedule 10.02 to the Credit
Agreement.
SECTION 15. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Guarantor herein, and as of the date
hereof, and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent, each Lender,
and each L/C Issuer and shall survive the making by the Lenders of the Loans and
the issuance of the Letters of Credit by the L/C Issuers regardless of any
investigation made by the Administrative Agent, each Lender and each L/C Issuer
or on their behalf,


5

--------------------------------------------------------------------------------




and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any other fee or amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or the
Commitments have not been terminated.
(b)    In the event that any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 16. Counterparts; Integration; Effectiveness. This Agreement constitutes
the entire agreement and understanding among the parties hereto and supersedes
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof and thereof. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 11 hereof. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 17. Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
SECTION 18. Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by
applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. Nothing in this Agreement shall affect any right
that the Administrative Agent or any Lender or L/C Issuer may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Guarantor or its properties in the courts of any
jurisdiction.
(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


6

--------------------------------------------------------------------------------




(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 14 hereof.
(d)    Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by applicable Law.
SECTION 19. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.
SECTION 20. Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender and each L/C Issuer is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by the Administrative Agent, any Lender or any L/C Issuer to or for
the credit or the account of the Guarantor against any or all the obligations of
the Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by the Administrative Agent, any Lender or any L/C Issuer, as
applicable, irrespective of whether or not the Administrative Agent or any
Lender or L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be unmatured. The rights
of the Administrative Agent, any Lender or L/C Issuer under this Section 20 are
in addition to other rights and remedies (including other rights of setoff)
which the Administrative Agent, any Lender or L/C Issuer may have.
SECTION 22. Taxes. The Guarantor shall gross up for and shall indemnify the
Administrative Agent, each Lender and each L/C Issuer against Indemnified Taxes
and Other Taxes to the extent set forth in Sections 3.01 and 3.07 of the Credit
Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]


7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
ASHLAND GLOBAL HOLDINGS INC.,
as Guarantor


 
  By:
   /s/ Eric N. Boni
 
Name: Eric N. Boni
 
Title: Vice President and Treasurer









8

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as Administrative Agent


 
  By:
  /s/ Clement Yu
 
Name: Clement Yu
 
Title: Director











9